Fourth Court of Appeals
                                San Antonio, Texas

                           MEMORANDUM OPINION
                                   No. 04-12-00430-CR

                                 Charles ARRINGTON,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR1663
                       Honorable Sharon MacRae, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
REVERSED. The cause is REMANDED for further proceedings.

      SIGNED August 14, 2013.


                                             _____________________________
                                             Sandee Bryan Marion, Justice